                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DISABILITY RIGHTS          :                  CIVIL ACTION NO. 1:19-CV-737
PENNSYLVANIA,              :
                           :
             Plaintiff     :                  (Chief Judge Conner)
                           :
        v.                 :
                           :
PENNSYLVANIA DEPARTMENT OF :
HUMAN SERVICES, et al.,    :
                           :
             Defendants    :

                                       ORDER

      AND NOW, this 27th day of March, 2020, upon consideration of the motion

(Doc. 16) to dismiss by defendants, and the parties’ respective briefs in support of

and opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 16) to dismiss is DENIED.

      2.     The parties are directed to meet and confer and, on or before Friday,
             May 15, 2020, jointly file a proposed pretrial and trial schedule in
             accordance with the court’s trial term calendar as attached hereto.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
                                                           Judge Conner
                                                    2020 – 2021 Court Calendar
                                                                  2020

  Trial     Discovery   Dispositive   Affirmative   Responsive      Suppl.     Motions in      Final     Voir Dire and     Jury
  List       Cut-Off    Motions &       Expert        Expert        Expert     Limine &      Pre-Trial       Jury        Selection
                         Briefs in     Reports       Reports        Reports    Briefs in    Conference   Instructions
                         Support                                                Support
 January    6/28/19       8/6/19        8/6/19         9/5/19       9/19/19     11/5/19      12/18/19      12/18/19        1/6/20
 February   7/31/19       9/4/19        9/4/19         10/3/19      10/17/19    12/3/19       1/15/20      1/15/20         2/3/20
  March     8/30/19       10/1/19       10/1/19       10/31/19      11/14/19     1/7/20       2/19/20      2/19/20         3/2/20
   April    9/27/19       11/5/19       11/5/19        12/5/19      12/19/19     2/4/20       3/18/20      3/18/20         4/6/20
   May      10/31/19      12/3/19       12/3/19        1/3/20       1/17/20      3/4/20       4/22/20      4/22/20         5/4/20
   June     11/27/19      1/7/20        1/7/20         2/6/20       2/20/20      4/1/20       5/20/20      5/20/20         6/1/20
   July     12/31/19      2/4/20        2/4/20         3/9/20       3/23/20      5/6/20       6/17/20      6/17/20         7/6/20
  August    1/31/20       3/4/20        3/4/20         4/3/20       4/17/20      6/3/20       7/22/20      7/22/20         8/3/20
September   2/28/20       4/1/20        4/1/20         5/1/20       5/15/20      7/1/20       8/19/20      8/19/20         9/8/20
 October    3/30/20       5/6/20        5/6/20         6/5/20       6/19/20      8/5/20       9/24/20      9/23/20        10/5/20
November    4/30/20       6/3/20        6/3/20         7/3/20       7/17/20      9/3/20      10/22/20      10/21/20       11/2/20
December    5/29/20       7/1/20        7/1/20         7/31/20      8/14/20     10/7/20      11/19/20      11/18/20       12/7/20

                                                                 2021

 January    6/28/20       8/6/20        8/6/20        9/7/20        9/21/20     11/5/20      12/17/20      12/16/20        1/4/21
 February   7/31/20       9/4/20        9/4/20        10/5/20       10/19/20    12/3/20       1/21/21      1/20/21         2/1/21
  March     8/31/20       10/1/20       10/1/19       11/2/21       11/18/20     1/7/21       2/18/21      2/17/21         3/1/21
   April    9/29/20       11/5/20       11/5/20       12/4/20       12/18/20     2/4/21       3/18/21      3/17/21         4/5/21
   May      10/30/20      12/3/20       12/3/20       1/4/21        1/19/21      3/4/21       4/22/20      4/21/20         5/3/21
   June     11/27/20      1/7/20        1/7/21        2/5/21        2/19/21      4/1/21       5/20/21      5/19/21         6/7/21
   July     12/31/20      2/4/21        2/4/21        3/4/21        3/18/21      5/6/21       6/17/21      6/16/21         7/6/21
  August    1/29/21       3/4/21        3/4/21        4/5/21        4/19/21      6/3/21       7/22/21      7/21/21         8/2/21
September   2/26/21       4/1/21        4/1/21        5/3/21        5/17/21      7/1/21       8/19/21      8/18/21         9/7/21
 October    3/30/21       5/6/21        5/6/21        6/4/21        6/18/21      8/5/21       9/23/21      9/22/21        10/4/21
November    4/30/21       6/3/21        6/3/21        7/6/21        7/20/21      9/3/21      10/21/21      10/20/21       11/1/21
December    5/28/21       7/1/21        7/1/21        7/29/21       8/12/21     10/7/21      11/18/21      11/17/21       12/6/21
